Citation Nr: 0924734	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Basic eligibility for non-service connected pension 
benefits.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from December 8, 1971 to 
December 30, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in July 2007 at 
which time the claim was denied.  The Veteran appealed the 
denial to the United States Court of Appeals for Veteran's 
Claims (the Court).  In a February 2009 Order, the Court 
remanded the issue on appeal back to the Board for compliance 
with instructions included in a Joint Motion for Remand.  

The Veteran has raised a claim of entitlement to service 
connection for a left ankle disorder in his substantive 
appeal which was received in May 2005.  As set out below, 
this issue is found to be inextricably intertwined with the 
issue of entitlement to non-service connected pension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a 
veteran who served for 90 days or more during a period of 
war; and who is permanently and totally disabled due to 
nonservice-connected disability which is not the result of 
his own willful misconduct; and who meets certain income and 
net worth requirements.  38 U.S.C. § 1521(a), (j); see also 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Fischer v. West, 11 Vet. App. 121, 123 (1998); see also 38 
U.S.C. §§ 1521, 1522.

Basic entitlement exists if a veteran served in the active 
military, naval, or air service for 90 days or more during a 
period of war; or served in the active military, naval, or 
air service during a period of war and was discharged or 
released from such service for a service-connected 
disability; or served in the active military, naval, or air 
service for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or served in 
the active military, naval, or air service for an aggregate 
of 90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(3).

The Veteran has claimed entitlement to non-service connected 
pension on several occasions.  The claim has been denied each 
time based on the fact that the Veteran served on active duty 
for less than 90 days which is one of the requirements for 
the grant of non-service connected pension.  

As noted in the Joint Motion for Remand, during the appeal 
period, the Veteran has raised a claim of entitlement to 
service connection for a left ankle disorder.  38 U.S.C.A. 
§ 1521(j) provides that the Veteran may be entitled to non-
service connected pension even if he served for less than 90 
days on active duty provided he was discharged or released 
from active duty for a service-connected disability.  If 
service connection can be granted for the left ankle claim, 
one of the hurdles to a grant of the Veteran's non-service 
connected pension claim (basic eligibility - the requirement 
of 90 days of active duty service) would be removed.  The 
Board finds that the Veteran's attempt to reopen the claim of 
entitlement to service connection for a left ankle disability 
is inextricably intertwined with the claim of basic 
eligibility for non-service connected pension.  The law 
provides that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new 
and material evidence has been received 
to reopen the claim of entitlement to 
service connection for a left ankle 
disorder.  The Veteran and his 
representative should be notified of the 
decision and provided appellate rights.  
This issue should be returned to the 
Board only if it is properly on appeal.

2.  Thereafter, adjudicate the claim of 
entitlement to non-service connected 
pension, first determining basic 
eligibility.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and 
should be provided an opportunity for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

